ATTORNEY GRIEVANCE COMMISSION                                   IN THE
OF MARYLAND                                                     COURT OF APPEALS
                                                                OF MARYLAND
       Petitioner
                                                       •        Misc. Docket AG
V.                                                     •        No. 0035
                                                       •        September Term, 2016
GARY MICHAEL ANDERSON
                                                       •        Circuit Court
                 Respondent                            •        for Montgomery County
                                                       •        Case No. 32663-M

                    ***********************************************


                                              ORDER

       Upon consideration of the Joint Petition for Indefinite Suspension by Consent filed herein

pursuant to Maryland Rule 19-736 and Respondent's acknowledgement therein that sufficient

evidence exists to sustain allegations that he committed professional misconduct in violation of

Rules 1.1, 1.3, 1.4, 1.15(a) & (d), 1.16(d), 8.1(b) and 8.4(d) of the Maryland Lawyers' Rules of

Professional Conduct in effect prior to July 1, 2016, and current Maryland Rule 19-308.1(b), it is

this 16th day of February, 2017,

       ORDERED, by the Court of Appeals of Maryland, that Gary Michael Anderson,

Respondent, is hereby indefinitely suspended by consent from the practice of law in this State,

effective thirty (30) days from the date of this Order; and it is further

          ORDERED, that, thirty (30) days from the date of this Order the Clerk of this Court shall

strike the name of Gary Michael Anderson from the register of attorneys in this Court, notify

Respondent of such action, and comply with the notice provisions set forth in Maryland Rule 19-

761(b).



                                                           /s/ Clayton Greene Jr.
                                                           Senior Judge